DETAILED ACTION
	This is a first office action in response to application 17/890,190 filed 08/17/2022, in which claims 1-17 are presented for examination. Currently claims 1-17 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 5 is objected to because of the following informalities:  Line 8 has a “.” after the term line. This should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the phrase “circuit” however term “circuit” is used in the written disclosure in reference to a component 61 within the power supply as seen in Figure 8. This feature in claim 1 contradicts the feature of “a circuit” in claim 8. Therefore, claimed invention fails to comply with the written description requirement as the features of claim 1 are not disclosed as suggested by claim 1. It would appear that Applicant may have intended this to mean the gamma generator of Figure 9 and The Office recommends changing the term circuit to gamma generator as defined in the specification to properly overcome this issue. 
	Further depending claims 2-17 inherit the deficiencies of the respective base claim 1 and are rejected under similar rationale.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims use the terms “first capacitor”, “second capacitor”, and “third capacitor” as reference to the capacitors disclosed in the specification however the specification appears to have given these terms specific meaning within the specification. This therefore leads to confusion in the claim as to which capacitor is actually being referenced in the claim as described by the specification. This leads to the problem that, as these have been given specific meaning in the specification as filed, the invention as claimed is not supported by the specification as originally filed and therefore appears as new matter. Thus the claims fail to comply with the written description requirement. To properly overcome this rejection The Office recommends Applicant claim the capacitors as described per the specification in each claim (i.e. if applicant is referring to C1, this is a “first capacitor” per the specification).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The claims use the terms “first capacitor”, “second capacitor”, and “third capacitor” as reference to the capacitors disclosed in the specification however the specification appears to have given these terms specific meaning within the specification. This therefore leads to confusion in the claim as to which capacitor is actually being referenced in the claim as described by the specification. This leads to the problem that, as these have been given specific meaning in the specification as filed, the invention as claimed is not supported by the specification as originally filed. Thus, the structural cooperative relationships of elements is not clear and such an omission amounts to a gap between the necessary structural connections. Therefore, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, and 9-11is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo U.S. Patent Application Publication No. 2013/0113775 A1 hereinafter Seo in view of Kim et al. U.S. Patent Application Publication No. 2012/0187853 A1 hereinafter Kim.

Consider Claim 1:
	Seo discloses a display device, comprising: (Seo, See Abstract.)
	a display panel driven by being applied with a high-potential driving voltage, the display panel being integrally formed with a gate driver, and having pixels therein that display an image; (Seo, [0036], “The OLED display device shown in FIG. 1 includes a display panel 1 including a plurality of pixel regions, a gate driving unit 2 for driving gate lines GL1 to GLn and light emission control lines EL1 to ELn of the display panel 1, a data driving unit 3 for driving data lines DL1 to DLm of the display panel 1, and a power supply unit 4 for supplying a drive voltage VDD to power lines PL1 to PLm of the display panel 1 and a compensation voltage Vref to a compensation power line CPL.”)
	a data driver driven by being applied with a driver driving voltage, the data driver including a shift register; (Seo, [0049], “The data driving unit 3 converts digital image data Data received from the timing controller 5 into an analog voltage, namely, an analog data voltage, using a source start pulse SSP and a source shift clock SSC, which are include in data control signals DVS from the timing controller 5. In this instance, the data driving unit 3 performs conversion of the digital image data Data into the analog data voltage, using a gamma voltage set having finely-divided gamma voltages respectively corresponding to gray levels of digital image data. The data driving unit 3 also supplies a data voltage to each of the data lines DL1 DLm in response to a source output enable signal SOE. In detail, the data driving unit 3 latches digital image data Data received in accordance with a source shift clock SSC, and supplies data voltages corresponding to one horizontal line to respective data lines DL1 to DLm at intervals of one horizontal period, that is, in every horizontal period in which a gate-on signal is supplied to one of the gate lines GL1 to GLn, in response to the source output enable signal SOE.”)
	a power supply that generates the high-potential driving voltage and the driver driving voltage, the power supply including at least one first capacitor between output lines that output the high-potential driving voltage and the driver driving voltage; and (Seo, [0050], “The power supply unit 4 supplies a power signal VCC to the display panel 1. The power supply unit 4 also converts the level of the compensation voltage Vref supplied to the compensation power line CPL into a predetermined positive voltage level or a ground voltage level, and outputs the level-converted voltage. In addition, the power supply unit 4 supplies, to the power lines PL1 to PLm, a drive voltage having a level determined in accordance with a user image display mode or an idle mode under control of the timing controller 5. Drive voltages of different levels are supplied in the user image display mode and idle mode, respectively. In this instance, the level of the drive voltage VDD supplied to the power lines PL1 to PLm in the user image display mode is higher than that of the drive voltage VDD supplied to the power lines PL1 to PLm in the idle mode. That is, in the idle mode, an idle mode image is displayed using a lower-level drive voltage VDD, to reduce power consumption.”)
	a circuit including: an input terminal that, in operation, receives a feedback voltage of the high-potential driving voltage from the display panel; (Seo, [0054], “The drive voltage generating unit 6 shown in FIG. 3 includes a power IC 11 for varying the level of the feedback voltage thereof such that the level of the feedback voltage corresponds to the feedback reference voltage select signal SEL, thereby adjusting a feedback voltage charging period in accordance with the varied level of the feedback voltage, to generate drive voltages VDD having different levels respectively corresponding to the user image display mode and idle mode within the same period of time. The drive voltage generating unit 6 also includes a feedback circuit 12 arranged between a drive voltage output terminal Vout of the power IC 11 and a feedback terminal FB of the power IC 11, to charge feedback voltages of different levels respectively corresponding to the user image display mode and idle mode in accordance with feedback voltage charging periods respectively adjusted in accordance with the user image display mode and idle mode.”)
	an output terminal that, in operation, outputs a high reference voltage and a low reference voltage, each of the high reference voltage and the low reference voltage being generated based on the feedback voltage; and (Seo, [0061], “The gamma voltage generator 16 includes a voltage dividing circuit including a plurality of resistors connected in series and in parallel. Through the voltage dividing circuit constituted by the resistors, the gamma voltage generator 16 divides the drive voltage VDD into a plurality of gamma voltage levels, and thus generates and outputs a plurality of gamma voltages Vgamma having different levels.”)
	Seo however does not specify to provide at least one second capacitor connected between the input terminal and the output terminal.
	Kim however teaches it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide at least one second capacitor connected between the input terminal and the output terminal. (Kim, [0054], “However, in order to arrange first/second ripple removing capacitors (250, 260), or to prevent the LEDs from being damaged by instantly flowing high voltage reverse current, at least one or more sub-rectifying diodes (210) connected in the same direction as that of the first LED strings (130) may be disposed between the first LED strings (130) and the first balancing capacitors (150), and at least one or more second sub-rectifying diodes (220) connected in the same direction as that of the second LED strings (140) may be disposed between the second balancing capacitors (160) and the second LED strings (140).”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of provide a capacitor in parallel between the input and output as this was a known technique in view of Kim and would have been utilized for the purpose of preventing damage of instantly flowing high voltage current. (Kim, [0054])
Consider Claim 2:
	Seo in view of Kim disclose the display device of claim 1, wherein the output terminal includes: a first output terminal, in operation, outputting the high reference voltage; a second output terminal, in operation, outputting the low reference voltage; a third output terminal, in operation, outputting the driver driving voltage to the data driver; and a fourth output terminal, in operation, outputting the high-potential driving voltage to the display panel. (Seo, [0055], “The drive voltage generating unit 6, which is configured as described above, may further include a supply voltage generator (VCC generator) 13 for lowering the level of an input voltage Vin, to generate a supply voltage VCC in the form of a constant voltage, a gate-high voltage generator (VGH generator) 14 for varying a reference drive voltage VDD having a level varied in accordance with a mode such that the reference drive voltage VDD has a level corresponding to a gate-high voltage VGH for driving the gate lines, and a gate-low voltage generator (VGL generator) 15 for varying the reference drive voltage VDD, which has a level varied in accordance with a mode, such that the reference drive voltage VDD has a level corresponding to a gate-low voltage VGL for driving the gate lines. The drive voltage generating unit 6 may also include a gamma voltage generator (gamma generator) 16 for dividing the reference drive voltage VDD, which has a level varied in accordance with a mode, into a plurality of gamma voltage levels, to generate a plurality of gamma voltages Vgamma having different levels.”)

Consider Claim 4:
	Seo in view of Kim disclose the display device of claim 1, wherein each of the pixels includes a light-emitting device and a pixel circuit for driving the organic light-emitting diode, and wherein the pixel circuit includes a driving transistor, a storage capacitor, and a plurality of transistors. (Seo, [0037], “The pixel regions of the display panel 1 are arranged in the form of a matrix array, and a plurality of sub-pixels P is arranged in each pixel region, to display an image. Each sub-pixel P includes a light emitting cell OLD, and a cell driver DVD for independently driving the light emitting cell OLD. In detail, the sub-pixel P, which is illustrated in FIG. 2, includes a cell driver DVD connected to a gate line GL, a data line DL, a compensation power line CPL, a light emission control line EL and a power line PL, and a light emitting cell OLD connected between the cell driver DVD and a second voltage signal GND, to be equivalently represented by a diode.”)
Consider Claim 9:
	Seo in view of Kim disclose the display device of claim 1, further including: a light-emission driver connected to the pixels of the display panel through a plurality of light-emission lines and providing light-emission signals to the pixels through the plurality of light-emission lines. (Seo, [0048] The gate driving unit 2 also sequentially generates high or low-logic light emission control voltages, and supplies the generated voltages to respective light emitting control lines EL1 to ELn.”)
Consider Claim 10:
	Seo in view of Kim disclose the display device of claim 1, wherein each of the pixels includes an internal compensation circuit, the internal compensation circuit in a respective pixel of the pixels, in operation, sensing a threshold voltage of a driving transistor in the respective pixel of the pixels and compensating the threshold voltage with respect to a data voltage in real time. (Seo, [0045], [0047], [0040], “The second switching element T2 connects gate and drain electrodes of the driving switching element DT in response to the low-logic gate voltage from the gate line GL, to connect the driving switching element DT in the form of a diode.”)
Consider Claim 11:
	Seo in view of Kim disclose the display device of claim 1, further including: a gamma generator, in operation, receiving a feedback voltage of the high-potential driving voltage from the display panel and generating a gamma compensation voltage on the basis of the feedback voltage and a gamma reference voltage. (Seo, [0061], “The gamma voltage generator 16 includes a voltage dividing circuit including a plurality of resistors connected in series and in parallel. Through the voltage dividing circuit constituted by the resistors, the gamma voltage generator 16 divides the drive voltage VDD into a plurality of gamma voltage levels, and thus generates and outputs a plurality of gamma voltages Vgamma having different levels.”)
	Seo in view of Kim however do not provide the internal details of the gamma circuit wherein the gamma generator includes: an input terminal, in operation, receiving the feedback voltage; an output terminal, in operation, outputting a high reference voltage and a low reference voltage generated on the basis of the feedback voltage; at least one voltage division circuit, in operation, generating the gamma compensation voltage by dividing a voltage between the high reference voltage and the low reference voltage; and at least one third capacitor connected between the input terminal of the gamma generator and the output terminal of the gamma generator. 
	gamma generator includes: an input terminal, in operation, receiving the feedback voltage; an output terminal, in operation, outputting a high reference voltage and a low reference voltage generated on the basis of the feedback voltage; at least one voltage division circuit, in operation, generating the gamma compensation voltage by dividing a voltage between the high reference voltage and the low reference voltage; and at least one third capacitor connected between the input terminal of the gamma generator and the output terminal of the gamma generator.
Claim Rejections - 35 USC § 103
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo U.S. Patent Application Publication No. 2013/0113775 A1 hereinafter Seo in view of Kim et al. U.S. Patent Application Publication No. 2012/0187853 A1 hereinafter Kim as applied to claim 4 above and further in view of Jeon U.S. Patent Application Publication No. 2014/0198067 A1 hereinafter Jeon.

Consider Claim 5:
	Seo in view of Kim disclose the display device of claim 4, and while disclosing a pixel circuit, do not disclose the exact same pixel circuit. 
	Jeon however teaches it was known in the art to have a pixel circuit wherein the plurality of transistors includes: a first transistor being connected between a first node and a second node, a gate electrode of the first transistor being connected to an i-th gate line; a second transistor being connected between a data line and a third node, a gate electrode of the second transistor being connected to the i-th gate line; a third transistor being connected between the third node and a first power line through which the high-potential driving voltage is applied, a gate electrode of the third transistor being connected to an i-th light-emission line.; a fourth transistor being connected between the second node and an anode electrode of the light-emitting device, a gate electrode of the fourth transistor being connected to the i-th light-emission line; a fifth transistor being connected between the first node and an initialization power line through which an initialization power is applied, a gate electrode of the fifth transistor being connected to an i-1-th gate line GL; and a sixth transistor being connected between the initialization power line through which the initialization power is applied, and the anode electrode of the light-emitting device, a gate electrode of the sixth transistor being connected to the i-1-th gate line. (Jeon, [0046-0058], See Fig. 2. The same exact circuit and connections are disclosed therein.)
	It would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the pixel circuit as taught in Jeon, as an ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., pixel circuit of Seo for the pixel of Jeon), and the results of the substitution (i.e., the ability to drive and display an image) would have been predictable. Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a pixel circuit of reference Seo for a pixel circuit of reference Jeon, since the result would have been predictable.
Consider Claim 6:
	Seo in view of Kim in view Jeon disclose the display device of claim 5, wherein the at least one of the multiple transistors and the driving transistor is implemented as a low-temperature polycrystalline silicon thin-film transistor, an oxide thin-film transistor, or a low-temperature polycrystalline oxide thin-film transistor. (Seo, [0038], “The cell driver DVD may include first to fifth switching elements T1 to T5, a driving switching element DT, and a storage capacitor Cst. In this instance, each of the first to fifth switching elements T1 to T5 and driving switching element DT may be constituted by an NMOS transistor, a PMOS transistor or the like. The following description will be given in conjunction with the instance in which each of the first to fifth switching elements T1 to T5 and driving switching element DT is constituted by a PMOS transistor.”)
Claim Rejections - 35 USC § 103
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo U.S. Patent Application Publication No. 2013/0113775 A1 hereinafter Seo in view of Kim et al. U.S. Patent Application Publication No. 2012/0187853 A1 hereinafter Kim as applied to claim 1 above and further in view of Park et al. U.S. Patent Application Publication No. 2015/0348492 A1 hereinafter Park.

Consider Claim 7:
	Seo in view of Kim disclose the display device of claim 1, however do not provide all specific features of the data driver. 
	Park however teaches it was a known technique that a data driver would include: the shift register that generates a sampling signal by using a data driving control signal received from a timing controller; a latch that sequentially samples digital image data received from the timing controller in response to a sampling signal and outputs the sampled data all at once in response to a source output enable signal received from the timing controller; a digital-to-analog converter that receives a gamma compensation voltage from a gamma generator, converts the sampled data output from the latch according to the gamma compensation voltage, and outputs a resulting data; and an output buffer that outputs data voltages input from the digital-to-analog converter, to data lines of the display panel, by using a voltage follower implemented as an operational amplifier. (Park, [0120-0128], [0120], “FIG. 5 is a block diagram of the data driver shown in FIG. 3. The first data driver DD1 is exemplarily shown in FIG. 5. Although not shown in the drawing, the second to fourth data drivers DD2 to DD4 shown in FIG. 3 may include the same components as the first data driver DD1.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a data driver with the known features as described above as this was known in view of Park and would have been used for the obvious purpose of converting image data into data signals to thereby supply the signals to the display panel for producing an image. (Park, [0052])
Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo U.S. Patent Application Publication No. 2013/0113775 A1 hereinafter Seo in view of Kim et al. U.S. Patent Application Publication No. 2012/0187853 A1 hereinafter Kim as applied to claim 1 above and further in view of Kim et al. U.S. Patent Application Publication No. 2011/0316841 A1 hereinafter Kim ‘841.

Consider Claim 8:
	Seo in view of Kim disclose the display device of claim 1, wherein the power supply includes a circuit for generating voltages, however does not disclose wherein the circuit includes at least one of a charge pump, a regulator, a buck converter, or a boost converter.
	Kim ‘841 however teaches it was a known technique in the art that the power supply includes a circuit for generating voltages, and wherein the circuit includes at least one of a charge pump, a regulator, a buck converter, or a boost converter. (Kim ‘841, [0061], [0065], “In addition, in the case of the DC-DC converter illustrated in FIG. 3, the boosting unit 320, e.g., a boosting circuit, may be provided to boost the input voltage Vin and to output the boosted input voltage. When a buck boosting circuit or an inverting circuit is added to the DC-DC converters 264, the first and second DC-DC converters, e.g., 264a, 264b may output the voltage values having opposite levels.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention that the power supply would further includes at least one of a charge pump, a regulator, a buck converter, or a boost converter as this was a known technique in view of Kim ‘841 and would have been utilized for the purpose of to provide uniform and opposite voltage levels for operation. (Kim ‘841, [0065] [0061])
Allowable Subject Matter
Claims 3 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 11,450,279. Although the claims at issue are not completely identical, they are not patentably distinct from each other because the scope of claims 1-4, 7-17 in the instant application are the same as that of claims 1-15 of U.S. Patent No. 11,450,279.
	As an Example see Claim 1 U.S. Patent No. 11,450,279 and Claims 1-3 of the instant application.
U.S. Patent No. 11,450,279
Instant Application 17/890190
1. A display device, comprising: an input terminal, in operation, receiving a feedback voltage of a high-potential driving voltage from a display panel; an output terminal, in operation, outputting a high reference voltage and a low reference voltage, each of the high reference voltage and the low reference voltage being generated based on the feedback voltage; and a flexible printed circuit board including at least one voltage division circuit, in operation, generating a gamma compensation voltage from the high reference voltage and the low reference voltage, and at least one capacitor connected between the input terminal and the output terminal, and wherein the high reference voltage and the low reference voltage are coupled with the feedback voltage by the at least one capacitor and the low reference voltage is coupled with the feedback voltage by the second capacitor, wherein the gamma compensation voltage is coupled with the high reference voltage and the low reference voltage, wherein the output terminal includes a first output terminal, a second output terminal, a third output terminal and a fourth output terminal, the first output terminal, in operation, outputting the high reference voltage the second output terminal, in operation, outputting the low reference voltage, the third output terminal, in operation, outputting a driver driving voltage to the at least one voltage division circuit, and the fourth output terminal, in operation, outputting the high-potential driving voltage to the display panel, and wherein the at least one capacitor includes a first capacitor connected between the input terminal and the first output terminal, a second capacitor connected between the input terminal and the second output terminal, and a third capacitor connected between the third output terminal and the fourth output terminal.
1. A display device, comprising: a display panel driven by being applied with a high-potential driving voltage, the display panel being integrally formed with a gate driver, and having pixels therein that display an image; a data driver driven by being applied with a driver driving voltage, the data driver including a shift register; a power supply that generates the high-potential driving voltage and the driver driving voltage, the power supply including at least one first capacitor between output lines that output the high-potential driving voltage and the driver driving voltage; and a circuit including: an input terminal that, in operation, receives a feedback voltage of the high- potential driving voltage from the display panel; an output terminal that, in operation, outputs a high reference voltage and a low reference voltage, each of the high reference voltage and the low reference voltage being generated based on the feedback voltage; and at least one second capacitor connected between the input terminal and the output terminal.


	Remaining depending claims not mentioned above, although not completely identical are also similar in scope and thus are rejected under similar rationale.
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626